Citation Nr: 0725597	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-28 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
stomach reflux esophagitis.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1967 and from March 1968 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania, which denied a 
compensable evaluation for the veteran's abdominal disorder.


FINDINGS OF FACT

The veteran's stomach reflux esophagitis is productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal and/or 
arm pain.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for stomach reflux esophagitis have been met for the entire 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.114, Diagnostic 
Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO provided the appellant with notice in 
April 2002, prior to the decision on the increased rating 
claim made in November 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

In addition, the requirements with respect to the content of 
the notice were met in this case.  The RO informed the 
veteran in the April 2002 notice letter about the information 
and evidence that is necessary to substantiate his claim for 
a higher evaluation and of the responsibilities shared by he 
and VA for identifying and producing evidence.  In addition, 
the July 2003 statement of the case (SOC) notified the 
veteran that an increased rating of 10 percent was warranted 
and in so doing, informed him of the evidence that was needed 
to substantiate his claim for an evaluation in excess of 10 
percent.  The December 2005 supplemental statement of the 
case (SSOC) notified the veteran of the reasons for the 
denial of an evaluation in excess of 10 percent and again, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim for a higher evaluation.  

In addition, the RO notified the veteran in the 2002 notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  Although the notice 
letters that were provided to the appellant did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the veteran in the rating 
decisions, the SOC, and SSOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in April 2003 and September 2005.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the SOC and a December 2005 SSOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Factual Background

Service connection for a stomach condition, characterized as 
stomach reflux esophagitis was initially granted in a 
December 1981 rating action.  The grant was based on service 
medical records which documented treatment for GI symptoms, 
epigastric knots, peptic acid disease and diverticulum of the 
stomach.  At that time, a non-compensable evaluation was 
assigned, effective from August 1, 1981, the day following 
the veteran's discharge from service.

In April 2002, the veteran filed an increased rating claim 
for his stomach disorder, indicating that due to his 
symptoms, he had to take daily medication which was 
prescribed by the VAMC in Dayton, Ohio.

When seen by VA in December 2002, the veteran's active 
problems included gastroesophageal reflux disease (GERD).  
The veteran's weight was recorded as 201 pounds.  It was 
noted that GERD was stable on Aciphex.

A VA examination was conducted in April 2003.  At that time, 
the veteran's weight was recorded as 207 pounds.  The veteran 
reported that he often experienced stomachaches occurring 30 
to 31 days a month for which he took Rabeprazole daily.  The 
examiner indicated that the veteran had no dysphagia, but had 
pyrosis with epigastric and arm pain.  It was commented that 
he had no difficulty swallowing, did not vomit blood and had 
no hematemesis or anemia.  It was reported that there was 
regurgitation 30 to 31 days a month.  There was epigastric 
tenderness, but no evidence of obstruction.  The impressions 
were GERD and duodenal diverticulum as described on a 
radiology report.  There was no radiological evidence of 
esophagitis.

Following the April 2003 examination, a 10 percent evaluation 
was assigned for stomach reflux esophagitis, effective from 
April 2002.

A private medical record dated in May 2004 shows that the 
veteran complained of abdominal cramping due to Metformin 
taken for diabetes mellitus.

The veteran underwent a VA examination in September 2005 and 
the claims folder was reviewed.  The veteran complained of 
dry throat and dysphagia and described symptoms of pyrosis 
and substernal pain.  He also complained of continuous aching 
and cramping pain in the abdomen.  He reported that he 
experienced regurgitation or reflux daily.  The report 
indicated that he took the medication Aciphex daily.  Weight 
was recorded as 196 pounds and it was noted that the veteran 
had lost some weight since diabetes had been diagnosed.  
There were indications of substernal discomfort on 
examination.  A September 2005 GI scan revealed small sliding 
hernia with moderate GERD, no peptic ulcer disease and large 
duodenal diverticulum.  Pertinent diagnoses of recurrent 
GERD, moderate; and small hiatal hernia, were made.  

In an October 2005 rating decision, the RO denied service 
connection for a bowel condition/GERD, claimed as secondary 
to stomach reflux esophagitis.  The RO reasoned that there 
was no indication of a separate bowel condition with 
additional symptomatology which would warrant an additional 
evaluation.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's abdominal disorder is currently assigned a 10 
percent disability evaluation for his stomach reflux 
esophagitis pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Under that diagnostic code, a 10 percent rating, the 
currently assigned evaluation, is warranted when there is a 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent disability 
evaluation is contemplated for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006). 

The Board notes that 38 C.F.R. § 4.114 specifies that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined.  A single 
evaluation will be assigned under the Diagnostic Code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.

After a careful review of the evidence, the Board concludes 
that the veteran's stomach reflux esophagitis meets the 
criteria for a 30 percent disability rating under Diagnostic 
Code 7346.  The veteran's post-service medical records 
particularly the 2003 and 2005 VA examination reports, 
demonstrate that the veteran's stomach reflux esophagitis has 
been manifested by persistent recurrent epigastric distress 
with heartburn, regurgitation, and arm/chest pain.  
Dysphagia, although not noted in the 2003 VA examination 
report, was reported by a VA examiner in 2005.

The veteran's post-service medical records indicate that he 
has a long history of epigastric discomfort and 
symptomatology related to his service-connected stomach 
reflux esophagitis.  Medical records dated from 2002 forward 
indicate that the veteran's primary complaints have included 
epigastric discomfort, abdominal pain, and heartburn, and 
that his abdominal symptomatology has required the use of 
daily medication.  When evaluated in 2005, additional 
symptamatology including nausea and daily regurgitation of 
sour liquids and stomach contents was noted in addition to 
complaints of constant epigastric pains.  The veteran's 
symptomatology was negative for any vomiting, anemia, 
significant weight loss (related to his abdominal condition), 
or bloody or black tarry stools.  

The Board observes that overall the symptoms recorded in the 
medical records dated from 2002 forward, as well as on the 
2003 and 2005 VA examination reports meet the criteria for a 
30 percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The Board observes that the medical 
records dated in 2002 contain more general information 
pertaining to the veteran's abdominal symptoms, reflecting 
that the veteran had recorded complaints of abdominal pain, 
epigastric tenderness, reflux, and heartburn.  Essentially, 
it is the 2003 and 2005 VA examinations reports which more 
clearly reveal that the veteran's symptoms are consistent 
with the assignment of a 30 percent evaluation.  

However, the Board concludes that the lack of constant 
recorded symptomatology during 2002, consistent with a 30 
percent disability, is not fatal to the veteran's claim for 
an evaluation in excess of 10 percent for the entirety of the 
rating period.  There is evidence that the disability picture 
for stomach reflux esophagitis has more closely approximated 
the criteria for a 30 percent disability rating, as opposed 
to a 10 percent evaluation, since he veteran filed his 
increased rating claim in April 2002.  There is also 
competent evidence of record that he continued to complain of 
various symptoms throughout this appeal period.  Therefore, 
resolving all doubt in the veteran's favor, the Board 
concludes that throughout this appeal period, the veteran's 
stomach reflux esophagitis meets the criteria for a 30 
percent disability evaluation.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran does not, however, meet the criteria for the 
maximum allowable 60 percent disability evaluation for his 
stomach reflux esophagitis.  As previously mentioned, the 
medical records and VA examination report of 2003 and 2005 
are not indicative of any material weight loss attributable 
to the abdominal condition (although the veteran reported 
that he had lost some weight in conjunction with a diagnosis 
of diabetes), hematemesis (bloody stools), melena (black 
tarry stools) or anemia.  The 2005 VA examination report 
indicated that he denied vomiting.  

Therefore, with consideration of the applicable laws and 
regulations, the Board concludes that the veteran meets the 
criteria for a 30 percent disability evaluation, and no more, 
for the entire period of this appeal for his service-
connected stomach reflux esophagitis.  In considering whether 
the veteran is entitled to a rating in excess of 30 percent, 
the Board considered the benefit of the doubt rule.  However, 
as the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit-of-the-doubt rule does not 
apply, and entitlement to an increased evaluation is limited 
to 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation of 30 percent, and no 
more, for stomach reflux esophagitis is granted for the 
entire appeal period.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


